Citation Nr: 1700301	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  06-31 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for Hashimoto's thyroiditis and hypothyroidism (thyroid disease).

2. Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded the issue of entitlement to service connection for an autoimmune thyroid condition in August 2010 and September 2013. Moreover, the issues of entitlement to service connection for a thyroid disease and a TDIU were also remanded in February 2015. As will be discussed below, the Board finds that there has been substantial compliance with the Remand directives, and the matters are properly before the Board for adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the February 2015 Board Remand, on a form received by VA in October 2010, the Veteran marked the appropriate line to indicate that she would appear at a hearing before the Board at the RO. A hearing before the Board was scheduled for March 2010; however, the Veteran did not appear. While the record reflects that the January 2010 VA letter informing the Veteran about the date and time of the Board hearing was returned as undeliverable, the Veteran was informed in the August 2010 and September 2013 Board decisions of the fact that she did not report for the hearing and the Veteran did not respond or indicate that she wished to rescheduled for another Board hearing. As such, the Board deems the Veteran's request for a Board hearing withdrawn. See 38 C.F.R. § 20.704 (2016).

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.





FINDINGS OF FACT

1. Hashimoto's thyroiditis and hypothyroidism (thyroid disease) were not first manifested during active duty service; the competent and credible evidence of record is against a finding that the Veteran's Hashimoto's thyroiditis and hypothyroidism (thyroid disease) are related to military service.

2. The Veteran's service-connected disabilities are not shown to preclude her from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for Hashimoto's thyroiditis and hypothyroidism (thyroid disease) have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.119, Diagnostic Codes 7900, 7903 (2016).

2. Criteria for a TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to rating decisions on appeal, a November 2010 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims. Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates. The letter also provided information on the evidence needed to make a decision, consistent with the finding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. Her service treatment records, military personnel records, Social Security Administration (SSA) records, lay statements, and VA treatment records have been obtained and associated with the record. 

The Veteran was afforded VA examinations of her thyroid in November 2007, October 2013, and February 2016. The examination reports indicate that the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion supported by evidence and rationale. Additionally, the examination reports throughout the claims file include opinions as to the Veteran's service-connected disabilities' functional impact, to include their social and occupational impact.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, for the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

II. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these claims for further development in August 2010, September 2013, and February 2015. 

In accordance with the August 2010 Remand instructions, VA has obtained the Veteran's SSA records. Additionally, in accordance with the August 2010 Remand instructions, in October 2010, the Veteran was afforded a VA examination of his service-connected residuals of lumbosacral spine injury with degenerative joint disease (DJD) that addressed the functional limitations associated with the disorder.

Also in accordance with the September 2013 Remand directives, the Veteran's VA treatment records were added to the record and the Veteran was afforded a VA examination in October 2013 to determine the etiology of the Veteran's thyroid condition. However, in February 2015, the Board remanded the issue of entitlement to service connection for a thyroid disease once again for an addendum opinion regarding the Veteran's nature and etiology of the Veteran's thyroid disease. The Remand specifically directed the examiner to address whether the symptoms reported by the Veteran during service (See March 1983 AR Form 600-09) at least as likely as not show onset of symptoms of thyroid disease during service. Accordingly, the Veteran was afforded a VA examination in February 2016. The examiner reviewed the Veteran's claims file, interviewed the Veteran, examined the Veteran in-person, and provided an opinion regarding the etiology of the Veteran's thyroid condition, to include an analysis of the Veteran's in-service reports of symptomatology.

Moreover, the February 2015 Board Remand directed the RO to send the Veteran proper notice concerning the issue of entitlement to a TDIU and directed the RO to obtain an opinion as to the effect the Veteran's service-connected disabilities have on the Veteran's ability to secure (obtain) and follow (maintain) substantially gainful employment. The record indicates that the Veteran was provided VCAA notice in June 2015, and at the February 2016 examination, the examiner reported on the functional impact of the Veteran's thyroid disease. Although a specific exam and/or opinion regarding the Veteran's ability to secure and follow substantially gainful employment was not conducted, the Board finds that upon further review of the entire record that sufficient evidence has been provided throughout the claims file to determine the issue of entitlement to a TDIU. Moreover, the Board also notes that the ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Therefore, the Board finds that no additional medical opinion or examination is necessary and that there has been substantial compliance with its February 2015 Remand directives.

Last, the RO provide the Veteran with supplemental statements of the case (SSOC), as directed in the Remand instructions, in June 2011, January 2014, and April 2016. 

Therefore, the Board finds that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and a SSOC. The Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). No thyroid disorder, to include Hashimoto's thyroiditis and hypothyroidism, is listed as a chronic disease.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran has a diagnosis of hashimotos thyroiditis and hypothyroidism. See March 2007 VA examination; see also October 2013 and February 2016 VA examinations. Therefore, the first prong of Shedden, the existence of a present disability, is satisfied. Shedden, 381 F.3d at 1167.

As for the second prong of Shedden, an in-service incurrence, the Veteran contends that she began to have health problems while in service, and that her health problems were eventually diagnosed as hashimotos thyroiditis and hypothyroidism. See May 2005, May 2006, and March 2008 Statements in Support of Claim. Moreover, in a May 2006 statement, the Veteran contends that her thyroid disease was present when she was in the military and that it was the reason for her discharge. She explained that her skin became dry, she was overweight, and she began to feel lethargic while in service. See May 2006 Statement in Support of Claim. Additionally, the Board notes that a March 1983, AR Form 600-09, Initial Screening Evaluation for Personnel Exceeding Percent Body Fat Standards, indicates that the Veteran reported weakness or tiredness, frequent constipation, frequent feelings of being cold, family history of thyroid disease, and chronic hoarseness or dry skin. Therefore, the Board finds that the second prong of Shedden, an in-service incurrence, is satisfied. Shedden, 381 F.3d at 1167. 

However, as for the last prong of Shedden, a causal relationship between the present disability and the disease or injury incurred during service, the Board finds that the preponderance of the evidence is against a finding of a causal relationship, or nexus.

The Veteran's service treatment records include a September 1982 enlistment examination, which is silent to any thyroid disease. The Veteran reported abnormalities of the eyes and feet, and skin. A medical examination report dated January 1991 noted acne of the face and back, hyperlipidemia, and use of antihistamines. The Veteran reported that she has had or currently had the following: dizziness or fainting spells, ear, nose, or throat trouble, sinusitis, hay fever, skin diseases, shortness of breath, and chronic cough. 

A December 1982 service treatment record indicates complaints of nasal congestion, headache and a runny nose for two day and the assessment was acute pharyngitis.   September 1983 service treatment record notes complaints of coughing up blood, dry throat, running nose, dry cough, hot and cold flashes, difficulty breathing, congestion, redness of throat, sore throat. A March 1988 service treatment record notes congestion, stomach cramps, change in menstrual flow, and vomiting. An August 1988 treatment record notes not being able to keep up, with body aches and stiffness in back, legs, and knees. A February 1989 treatment record indicates nasal congestion, sore throat, chest congestion, fever, and chills. An April 1989 service treatment record notes sore throat, and swollen neck glands. A May 1989 treatment record notes feelings of extreme fatigue, swollen neck glands, laryngitis, and sore throat. An August 1989 record indicates a diagnosis of strep and feelings of sickness coming on, with the throat being extremely red and swollen. September 1989 and December 1989 service treatment records note a recurrent sore throat, swollen glands, and congestion. 

The March 2007 VA examination report indicates a diagnosis of Hashimotos thyroiditis with hypothyroidism and notes that the examiner reviewed the Veteran's claims file. The VA examiner found that "there is no evidence that the Veteran's currently thyroid condition started in the military service."

On remand, the Veteran was afforded a VA examination in October 2013. The examiner reviewed the Veteran's claims file, to include her service treatment records, and examined the Veteran. The October 2013 examiner opined that "the Veteran's thyroid condition and disability is less likely as not causally related to service." The examiner supported his opinion with the following rationale: 
"[t]he Veteran has had weight, height and BMI challenges through her military service. She also has a family history of autoimmune disease and a genetic predisposition for similar diagnoses as her 1st degree relatives."

On remand, the Veteran was again afforded a VA examination in February 2016. The examiner was directed to specifically address whether the symptoms reported by the Veteran and included on the March 1983 AR Form 600-09 at least as likely as not show onset of symptoms of a thyroid disease during service. Accordingly, the February 2016 VA examination report indicates that the examiner examined the Veteran in-person, reviewed the claims file in its entirety, and opined that the Veteran's thyroid disease less likely as not had its origin in service or is in any way related to service. The examiner supported his opinion by stating that "[r]ecords reflect hypothyroidism dated 2004, 2010, and 2011. These records postdate military service. At this time there are no records provided demonstrating thyroid issue prior to 2004 or during service." Addressing the 1983 AR form 600-09, the examiner stated that the "Veteran's symptoms reported by the Veteran and included in the March 1983 AR form 600-09 less likely as not show the onset of symptoms of thyroid disease during service." "There is no clear indication that the Veteran's March 1983 AR form 600-09 record was the result of thyroid disease. The Veteran's symptoms are supported by an assessment of flu syndrome as opposed to a thyroid disease." Again, in making this assessment, the examiner noted that he reviewed the Veteran's reported history, examination performed in-person, and VBMS records. 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board also has a duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). The Board acknowledges that the Veteran is competent to give evidence about what she experiences. See Layno v. Brown, 6 Vet. App. 465 (1994). Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds the Veteran's statements as to her symptoms in service credible. The service treatment records corroborate the Veteran's in-service symptoms. However, although the Veteran associates her symptoms in service to her current thyroid disease, the Board notes that the Veteran is not competent to provide a medical etiology for her diagnosed thyroid disease. The Veteran is a layperson, and lacks the required medical knowledge and training necessary to form an opinion on a relationship between his medications and his seizures. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). This is not a situation where a direct, observable cause and effect relationship is evident through application of the five senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Moreover, she has not indicated that a physician has related her in-service symptoms to her current thyroid disorder.

Additionally, the Board attributes the medical evidence of record significant probative weight. The Boards finds that the negative evidence outweighs the positive and notes that the Board is not free to substitute its own judgment for as such a medical expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Therefore, the only opinions regarding etiology are contained in the three VA examination reports of record, with all three indicating a review of the Veteran's claims file, to include service treatment records. Thus, the competent medical evidence is against the claim. The Veteran was not diagnosed with a thyroid disease until 2004, as noted by the February 2014 VA examiner , and no medical care provider has associated her diagnosis with her period of service. As the preponderance of the evidence is against the claim; there is no doubt to be resolved. Service connection for a thyroid disease is not warranted.

IV. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340 (a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent. 38 C.F.R. § 4.16 (a). In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability. Id. The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation. Id. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment. In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91 (Dec. 17, 1991). Thus, the criteria for determining unemployability include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and maintain a substantially gainful occupation. Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment. Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

The ultimate issue of whether a TDIU should be awarded is not solely medical determination; rather, it is a determination for the adjudicator based on several factors. See Moore, 21 Vet. App. at 218 (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore, 555 F.3d 1369. Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Service connection is in effect for PTSD, rated as 50 percent disabling (effective May 25, 2007), degenerative joint disease( DJD) of the left ankle, rated as 20 percent disabling (effective March 22, 2002), and degenerative disc disease (DDD) of the lumbar spine, rated as 10 percent disabling (effective May 25, 2007). The combined disability rating is 20 percent, effective March 22, 2002, and 60 percent, effective May 25, 2007. As such, the minimum schedular requirements for a total disability rating based on individual unemployability are not met. Moreover, the Board notes that the Veteran's PTSD was temporarily rated as 100 percent disabling due to hospitalization under 38 C.F.R. § 4.29 from September 15, 2010, until January 1, 2011, with the combined rating evaluation being 100 percent for this temporary period. However, as will be explained further below, the application of a TDIU is inappropriate in this case because the Board finds that the weight of the evidence shows that the Veteran is not unemployable solely due to her service-connected disabilities.

In a September 2007 VA form 21-527, the Veteran reports that she is currently unemployed, and that she was unemployed before becoming disabled. She reported chronic pain, scleroderma, and chronic fatigue, with the disabilities beginning June 2000. The Veteran also reported that her education is college, with 4 or more years of college education. The Veteran previously worked as a system administrator from September 1999 to May 2001. 

In October 2010, the Veteran filed a VA form 21-8940 noting that depression, chronic fatigue, and non-service connected fibromyalgia and scleroderma prevent her from securing or following any substantially gainful occupation, with the date her disability affected her full-time employment, the date she became too disabled to work, and the date she last worked full time being January 2002. She again noted her last full-time employment as being from July 2001 to January 2002 as an administer. 

The medical evidence of record includes a June 2005 VA examination of her ankle, which reports that the Veteran asserts that she is not working and has not for the last three years, secondary to other medical problems, which included her not-service connected thyroid condition and scleroderma. However, an April 2007 VA examination report of the Veteran's ankle notes that the Veteran has been unemployed since 2000; she worked in business networking and was laid off. Nevertheless, the Veteran did continue to report that she has not worked since she was laid off because of her non-service connected scleroderma and fatigue. 

VA treatment records note continue unemployment and issues with lethargy and fatigue. An April 2005 VA treatment record indicates that the Veteran attended university and has enough credits to obtain a degree in Russian Language and Literature, with minors in Linguistics and Business, and that she only needed a math class to graduate. The Veteran further reported that she previously worked as a network monitor, but was laid off, and has subsequently been laid off 3 more times. Following the layoffs, the Veteran worked as a contractor and Mystery Shopper, with her most recent layoff being in 2001 when she worked for the state.

A November 2007 VA treatment record indicates that the Veteran was laid off from her networking position because they changed operating systems. The Veteran noted that her longest job since discharge from service was for a University, where she as employed for 5 years, but that she has held many 6 month IT positions. The Veteran reported that her job performance on her last job as okay, that she did not miss any time from work, that she usually gets along with coworkers though there are some people she does not get along with. However, the Veteran stated that she believes it is primarily her physical disabilities rather than her mental health problems that prevent her from returning to employment. She complained of fatigue and pain, but also noted not service-connected scleroderma symptoms with her hands and joint pain that affect her ability to work.

A November 2007 VA examination report, the Veteran reported that her activities of daily life were usually not affected by her back problem, and had she been working "she does not believe that the back would have been a problem except with the severe flare-up that she gets about three times a year.

SSA records include a February 2010 examination and interview. The report indicates that her last job was with the state of California as an interpreter. The examiner concluded that the Veteran is not limited to daily activities, she is able to perform complex tasks, and she did not present difficulties being socially appropriate. The Veteran complained of physical problems, and the examiner noted that the Veteran's DJD and DDD of the lumbar spine "could limit her ability to stand and walk for long periods of time and limit her ability to negotiate irregular terrain while standing and walking." Nonetheless, the examiner noted the following functional assessment: 

"Based on my examination of the claimant, I believe the [Veteran] can stand and walk for 2 hours out of an 8 hour workday. While standing and walking she can do so for 30 minutes at a time before needing to rest, and she should be able to walk 1000-2000 feet at a time at a slow to moderate pace. I believe the [Veteran] can sit for 6 hours out of an 8 hour workday if provided opportunities to get up or change position briefly every 1-2 hours."

The examiner further concluded that the Veteran can lift and carry 10 pounds frequently and up to 20 pounds on occasion. She can reach, grasp, and manipulate with both hands and arms, but will have a difficult time squatting due to her ankle. Additionally, she has no sensory or communicative limitations, but should not work in hazardous environments due to sleepiness. 

Of record is also an October 2010 VA examination of the Veteran's back disability. The Veteran reported the following: 

"In regard to her work situation, she has been unemployed since 2001 and this is because of multiple problems basically PTSD, scleroderma, ankle problems, and chronic pain syndrome problems. The patient states that her back problems have contributed to, but are not the cause of her unemployability."

Again, the Board notes that the Veteran is not currently service connected for scleroderma and chronic pain syndrome. 

The Veteran was provided a VA examination of her service-connected ankle in October 2013. The examiner found that the Veteran's ankle condition limits her from prolonged running, jumping, lifting and loading due to reported pain. 

Upon review of all the lay and medical evidence, the Board finds that the weight of the competent, credible, and probative evidence, does not demonstrate that the Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment. The Board has considered the Veteran's statements regarding her claim of TDIU and finds that they are outweighed by the competent and probative VA medical evidence of record. While the Veteran's service-connected disabilities may result in some occupational impairment, the Veteran has stated that she is unable to work as a result of her nonservice-connected disorders, to include scleroderma. 

The weight of evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude her from securing or following substantially gainful occupation. The evidence includes the SSA examination report finds that the Veteran can work at a sedentary job because she can sit for 6 hours out of an 8 hour workday if provided opportunities to get up or change position briefly every 1-2 hours. The Veteran is trained in IT and language professions and can therefore obtain and maintain a sedentary job. Moreover, although limited physically, the medical reports of record state that she can lift 10 pounds without issue, can walk for 2 hours of an 8 hour work day, but is limited from squatting, running, and jumping. Last, the Board notes that her PTSD is not noted to be preventing her from employment. Instead, the Veteran states that her mental health conditions did not affect her employment and the Veteran's PTSD is rated as 50 percent disabling, with examiners finding that her PTSD manifests in occupational and social impairment with reduced reliability and productivity due to symptoms.

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period. As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Hashimoto's thyroiditis and hypothyroidism (thyroid disease) is denied.

Entitlement to a TDIU is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


